ASSIGNMENT AND LICENSED RIGHTS AGREEMENT




This Assignment and Licensed Rights Agreement (“Agreement”) is made as of
December 19th, 2014 (“Effective Date”) between PearTrack Security Systems, Inc.
a Nevada corporation at 1134-E. Ballena Bay Blvd. #6, Alameda, CA 94501
(“PTSS”), and PearLoxx Limited incorporated and registered in England and Wales
whose registered office is at Enterprise House, 97 Alderley Road, Wilmslow,
Cheshire, UK SK9 1PT (“PearLoxx”) (PTSS and PearLoxx are each a “Party” and
together, the “Parties”). In consideration of the mutual promises and covenants
contained in this Agreement, the parties agree as follows:




1.

Definitions




1.1.

“Assigned Property” means the Intellectual Property listed in Exhibit “A” being
all Intellectual Property Rights contributed by PearTrack Systems Limited
forming a part of, embodied in or necessary for use of the PearLoxx Product and
all background and foreground intellectual property created by PearLoxx or by a
contractor on behalf of any party to the PearLoxx Agreement in the course of or
in connection with the creation of the PearLoxx Product.




1.2.

“Adjusted Gross Revenue” means the gross revenue generated by the sale of the
PearLoxx Product, less the cost of goods, sales and marketing and taxes.




1.3.

“Cost of goods” means the cost to manufacture the PearLoxx Product plus the cost
to deliver the PearLoxx Product to the customer. (PTSS anticipates that its
manufacturing partner will send the units directly to the customer and those
costs will be added to the cost of goods to PTSS.)




1.4.

“Sales and Marketing” means:




(a)

the sales and marketing cost attributed to the sale and marketing endeavours
specific to the PearLoxx Product.  General sales and marketing for PearTrack, as
a Company, or its general branding and corporate communications material will
not be included. Specific expense line items attributable would be as follows;
collateral material, printing material, travel, phone, dinners, and traditional
marketing related items; and




(b)

Sales channel expenses such as distributor and sales agent costs, sales
commissions and any and all fees related to the sale of the PearLoxx Product.




1.5.

“Taxes” means any tax, levy, impost, fee, assessment, deduction or charge made
by any taxing authority on the manufacture, sale or delivery of the PearLoxx
Product.




1.6.

“Licensed Rights” means the property listed in Exhibit “B”, namely the rights
licensed by Nils Agne Emanuel Olsson and Sweloxx Scandinavia AB to PearLoxx
under Agreement of 12 October 2012 as set out in Exhibit “B” comprising all
Intellectual Property and Intellectual Property Rights forming a part of,
embodied in or necessary for the use of the Licensed Rights.




1.7.

“PearLoxx Product” means a locking device containing a battery powered GPS
Tracking and Asset Monitoring capability and an electronic controller and
electromechanical locking assembly using the respective technologies of both
PearTrack Systems Limited and Sweloxx Scandinavia AB, as further defined in
Exhibit “C”.




1.8.

“Intellectual Property” means all technology and intellectual property,
regardless of form, including without limitation: published and unpublished
works of authorship, including without limitation audio visual works, collective
works, computer programs, compilations, databases, derivative works, literary
works, maskworks, and sound recordings (“Works of Authorship”); inventions and
discoveries, including without limitation articles of manufacture, business
methods, compositions of matter, improvements, machines, methods, and processes
and new uses for any of the preceding items (“Inventions”); words, names,
symbols, devices, designs, and other designations, and combinations of the
preceding items, used to identify or distinguish a business, good, group,
product, or service or to indicate a form of certification, including without
limitation logos, product designs, and product features (“Trademarks”); and
information that is not generally known or readily ascertainable through proper
means, whether tangible or intangible, including without limitation algorithms,
customer lists, ideas, designs, formulas, know-how, methods, processes,
programs, prototypes, systems, and techniques (“Confidential Information”).




1.9.

“Intellectual Property Rights” means all rights in, arising out of, or
associated with Intellectual Property in any jurisdiction, including without
limitation: rights in, arising out of, or associated with Works of Authorship,
including without limitation rights in maskworks and databases and rights
granted under the Copyright Act (“Copyrights”); rights in, arising out of, or
associated with Inventions, including without limitation rights granted under
the Patent Act (“Patent Rights”); rights in, arising out of, or associated with
Trademarks, including without limitation rights granted under the Lanham Act
(“Trademark Rights”); rights in, arising out of, or associated with Confidential
Information, including without limitation rights granted under the Uniform Trade
Secrets Act (“Trade Secret Rights”); rights in, arising out of, or associated
with a person’s name, voice, signature, photograph, or likeness, including
without limitation rights of personality, privacy, and publicity (“Personality
Rights”); rights of attribution and integrity and other moral rights of an
author (“Moral Rights”); and rights in, arising out of, or associated with
domain names (“Domain Name Rights”).




2.

Assignment. PearLoxx hereby perpetually, irrevocably, and unconditionally
assigns, transfers, and conveys to PTSS and its successors and assigns, all of
PearLoxx’s right, title, and interest in and to the Assigned Property. PearLoxx
further perpetually, irrevocably, and unconditionally assigns, transfers, and
conveys to PTSS and its successors and assigns all claims for past, present and
future infringement or misappropriation of the Intellectual Property Rights
included in the Assigned Property, including all rights to sue for and to
receive and recover all profits and damages accruing from an infringement
misappropriation prior to the Effective Date as well as the right to grant
releases for past infringements. PearLoxx hereby waives and agrees not to
enforce all Moral Rights and all Personality Rights that PearLoxx may have in
the Assigned Property.

 

3.

Licensed Rights: Subject to Clause 4 and Clause 8, PearLoxx hereby grants to
PTSS and its successors and assigns the right to use the Olsson Licensed Rights
and Sweloxx Licensed Rights as comprised within the PearLoxx Product including
all rights to sue for and to receive and recover all profits and damages
accruing from any infringement, misappropriation of those Licensed Rights from
the date of signing this Agreement.




4.

No Restriction:  The transfer of the Licensed Rights from PearLoxx to PTSS shall
not in any way inhibit or prevent the right of Sweloxx Scandinavia AB to
continue its business of constructing, marketing, selling and distributing its
own patented locks and related products worldwide, including the so called
“Permanent Unit”, which is a locking device permanently affixed to a container,
as well as a free standing clip-on housing gadget, offered as an option to
buyers of the Sweloxx locks.




5.

Royalty as Consideration.  In consideration for the assignment of the Assigned
Property and grant of the rights to use the Licensed Rights  PTSS shall pay to
Pearloxx the following by way of royalties based upon the Adjusted Gross Revenue
generated from the sale of the Pearloxx System:




i.

Five percent (5%) of the Adjusted Gross Revenue generated by sales of the
PearLoxx Product between one dollar (US $1.00) and five million dollars (US
$5,000,000); and




ii.

Three percent (3%) of the Adjusted Gross Revenue generated by sales of the
PearLoxx Product between five million and one dollars (US $5,000,001) and ten
million dollars (US $10,000,000); and




iii.

Two and one half percent (2.5%) of the Adjusted Gross Revenue generated by sales
of the PearLoxx Product above ten million and one dollars (US $10,000,001).

iv.

All payments hereunder shall be made in U.S. dollars via wire transfer of
immediately available funds to an account designated by Pearloxx within sixty
(60) days after the end of each calendar quarter.




6.

Reports, Books and Records; Audit; Late Payments and Taxes.




6.1.

Reports. Within sixty (60) days after the last day of each quarter during the
Term, PTSS shall submit to PearLoxx a written statement (the “Quarterly License
Reporting Statement”) detailing with respect to the preceding quarterly period:
(a) all PearLoxx Product Gross Revenue and Adjusted Gross Revenue; and (b)
Royalty to be paid to PearLoxx under this Agreement based on such Gross Revenue.




6.2.

Adjustments.  If PTSS has to reverse previously recognized Adjusted Gross
Revenue reported under a previous Quarterly License Reporting Statement, PTSS
can claim credit on a subsequent Quarterly License Reporting Statement for the
same quarter it reverses the previously recognized Adjusted Gross Revenue in
PTSS’ income statement.  Such credit will not exceed the amount of Royalty to be
paid in the then-current quarter, but the unused credit may be carried over to
succeeding quarters.




6.3.

Payment Timing.  PTSS shall pay PearLoxx, on a quarterly basis, the Royalty
amounts reported in the Quarterly License Reporting Statement for such quarter
not later than sixty (60) days after the end of such quarter.










6.4.

Books and Records. PTSS shall maintain appropriate books of account and records
with respect to PearLoxx Product Gross Revenue, Adjusted Gross Revenue and
Royalty in accordance with generally accepted accounting principles and shall
make complete and accurate entries concerning all transactions relevant to the
Agreement. All such books of account and records shall be kept available by PTSS
for no less than three (3) years after the end of each calendar year, or, in the
event of a dispute between the parties involving in any way those books of
accounts and records, until such time as the dispute will have been resolve,
whichever is later.




6.5.

Audit. PearLoxx shall have the right during the Term and for a period of three
(3) years after the end of the calendar year, or, in the event of a dispute
concerning the accuracy and/or correctness of a Quarterly License Reporting
Statement or any other payment made under this Agreement, until the dispute is
resolved, whichever is later, through an independent public accountant or other
qualified expert selected by PearLoxx and reasonably acceptable to PTSS, in
inspect and examine PTSS’ relevant books of accounts and records, server log
files and other documents (including, without limitation, vouchers, records,
purchase orders, sales orders, re-orders, agreements and technical information)
relating to the subject matter of this Agreement. Such inspection and
examination shall be done to confirm that appropriate payments have been made or
that the PearLoxx Patents are being used only within the license granted under
this Agreement. There shall be only one such audit per calendar year. Any such
audit shall take place upon reasonable prior written notice to PTSS and during
PTSS’ regular business hours. Except as set forth in Section 6.6, the cost of
such audit shall be borne by PearLoxx.

 

6.6.

Late Payments. PearLoxx shall be entitled to charge, and PTSS shall pay,
interest on any overdue amounts under this Agreement at the rate of one percent
(1%) per month (or part thereof), or at such lower rate as may be the maximum
rate allowed under applicable law. In the event that an audit reveals any
undisputed underpayment, PTSS shall, within thirty (30) days after written
notice from PearLoxx, make up for such underpayment by paying the difference
between amounts the audits reveals and the amounts PTSS actually paid, together
with such interest on such difference. If the underpayment is more than ten
percent (10%), PTSS shall pay the reasonable cost of the audit.  If any amount
is overdue by more than ninety (90) days, in addition to any other remedies
PearLoxx may have under this Agreement, PearLoxx can turn over the right to
collect such overdue amounts to a collection agency. PTSS shall be responsible
for any reasonable costs incurred by PearLoxx or such collection agency in
collecting any amount that is overdue by more than ninety (90) days including,
but not limited to, reasonable attorney’s fees.

 

6.7.

Taxes. In addition to the fees, royalties and other charges set forth in this
Agreement, PTSS shall pay all taxes, duties and levies imposed by all national,
state, province and local authorities (including, without limitation, export,
sales, use and excise) based on the transactions or payments under this
Agreement. Amounts payable to PearLoxx by PTSS hereunder shall be paid without
deduction or withholding for or on account of any present or future tax, levy,
impost, fee, assessment, deduction or charge by any taxing authority except the
withholding tax deductible on any tax based PearLoxx income.




7.

Term and Termination.




7.1.

This Agreement shall continue indefinitely unless or until terminated for cause
by one of the following occurrences namely if:




7.1.1.

PTSS breaches any material provision of this Agreement and fails to remedy such
breach within ninety (90) days of PearLoxx’s written notice of such breach (or,
if such breach cannot be remedied in that time, fails to commence remedial
procedures within said ninety (90) day period and diligently prosecutes the cure
to completion);




7.1.2.

Any payment due PearLoxx hereunder, including additional payments found due as
the result of an audit conducted pursuant to section 6.5 and 6.6 hereof and
interest due thereon, remains unpaid for a period of more than sixty days from
the date said payments first became due and payable.




7.1.3.

PTSS dissolves, becomes insolvent or makes a general assignment for the benefit
of its creditors; or




7.1.4.

a voluntary or involuntary petition or proceeding is commenced by or against
PTSS under the applicable bankruptcy laws or any other statute of any state or
country relating to insolvency or the protection of the rights of creditors, or
any other insolvency or bankruptcy proceeding or other similar proceedings for
the settlement of PTSS’s debt is instituted.




7.2.

Injunctive Relief.  If PearLoxx terminates this Agreement in accordance with
Section 7.1 and PTSS thereafter makes, uses or sells systems, methods,
apparatuses or code modules covered by one or more of the claims of the Licensed
Patents of Sweloxx or Nils Olsen, then PearLoxx shall, at its option, be
entitled to seek an injunction to prohibit such activity and, in any event,
shall be entitled to money damages, together with attorneys fees for enforcement
of this Agreement.




7.3.

Effect of Termination. Upon the expiration or sooner termination of this
Agreement:




7.4.

All rights and licenses granted to PTSS  hereunder of the Licensed Rights will
terminate, and PTSS shall cease use of the Licensed Rights;




7.5.

PTSS will destroy or return to PearLoxx all Confidential Information of PearLoxx
and all copies of any of the foregoing;




7.6.

PearLoxx, at its option, will destroy or return to PTSS all Confidential
Information of PTSS and all copies of the foregoing.




8.

Confidentiality. PearLoxx must not use any Confidential Information assigned as
part of the Assigned Property except for the benefit of PTSS. PearLoxx must not
disclose such Confidential Information to third parties. PearLoxx must take
reasonable steps to maintain the confidentiality and secrecy of such
Confidential Information and to prevent the unauthorized use or disclosure of
such Confidential Information. Any breach of these restrictions will cause
irreparable harm to PTSS and will entitle PTSS to injunctive relief in addition
to all applicable legal remedies.




9.

Representations and Warranties. PearLoxx represents and warrants to PTSS that:
PearLoxx exclusively owns all right, title, and interest in and to the Assigned
Property and has the right to transfer its license of the Licensed Rights;
PearLoxx has not granted and will not grant any licenses or other rights to the
Assigned Property or Licensed Rights to any third party; the Assigned Property
is free of any liens, encumbrances, security interests, and restrictions on
transfer; to PearLoxx’s knowledge, the Intellectual Property that is assigned as
part of the Assigned Property does not infringe Intellectual Property Rights of
any third party; and there are no legal actions, investigations, claims, or
proceedings pending or threatened relating to the Assigned Property




10.

 Indemnification. PearLoxx will defend, indemnify, and hold harmless PTSS, and
PTSS’s officers, directors, shareholders, successors, and assigns, from and
against all losses, liabilities, and costs including, without limitation,
reasonable attorneys’ fees, expenses, penalties, judgments, claims and demands
of every kind and character that PTSS, its officers, directors, shareholders,
successors, and  assigns may incur, suffer, or be required to pay arising out
of, based upon, or by reason of: the breach by PearLoxx of any of the
representations or warranties made by PearLoxx under this Agreement; PearLoxx’s
use of the Assigned Property prior to the date of this Agreement; or PearLoxx’s
failure to perform its obligations under this Agreement.




11.

Further Assurances




11.1.

Assistance. PearLoxx will take all action and execute all documents as PTSS may
reasonably request to effectuate the transfer of the Assigned Property and the
vesting of complete and exclusive ownership of the Assigned Property in PTSS. In
addition, PearLoxx will, at the request and sole cost and expense of PTSS, but
without additional compensation, promptly sign, execute, make, and do all such
deeds, documents, acts, and things as PTSS may reasonably require:




a)

to apply for, obtain, register, maintain and vest in the name of PTSS alone
(unless PTSS otherwise directs) Intellectual Property Rights protection relating
to any or all of the Assigned Property in any country throughout the world, and
when so obtained or vested, to renew and restore the same;




b)

to defend any judicial, opposition, or other proceedings in respect of such
applications and any judicial, opposition, or other proceedings or petitions or
applications for revocation of such Intellectual Property Rights; and




c)

to assist PTSS with the defence and enforcement of its rights in any
registrations issuing from such applications and in all Intellectual Property
Rights protection in the Intellectual Property.




12.

Power of Attorney. If at any time PTSS is unable, for any reason, to secure
PearLoxx’s signature on any letters patent, copyright, or trademark assignments
or applications for registrations, or other documents or filings pertaining to
any or all of the Assigned Property, whether because of PearLoxx’s
unwillingness, or for any other reason whatsoever, PearLoxx hereby irrevocably
designates and appoints PTSS and its duly authorized officers and agents as its
agents and attorneys-in-fact, to act for and on its behalf and stead to execute
and file any and all such applications, registrations, and other documents and
to do all other lawfully permitted acts to further the prosecution thereon with
the same legal force and effect as if executed by PearLoxx.




13.

Miscellaneous




13.1.

Injunctive Relief. A breach of this Agreement may result in irreparable harm to
PTSS and a remedy at law for any such breach will be inadequate, and in
recognition thereof, PTSS will be entitled to injunctive and other equitable
relief to prevent any breach or the threat of any breach of this Agreement by
PearLoxx without showing or proving actual damages.




13.2.

Binding on Successors. This Agreement will inure to the benefit of, and be
binding upon, the parties, together with their respective representatives,
successors, and assigns, except that PearLoxx may not assign this Agreement
without the consent of PTSS. PTSS may assign this Agreement in its discretion.














13.3.

Governing Law and Jurisdiction. This Agreement will be governed by, and
construed in accordance with, the laws of the State of California without
reference to its conflict of laws provisions. With respect to any dispute
arising out of or related to this Agreement, the parties consent to the
exclusive jurisdiction of, and venue in, the federal and state courts located in
Los Angeles County, California.




13.4.

Amendment and Waiver. This Agreement may not be amended or modified unless
mutually agreed upon in writing by the parties and no waiver will be effective
unless signed by the party from whom such waiver is sought. The waiver by any
party of a breach of any provision of this Agreement will not operate or be
construed as a waiver of any subsequent breach.




13.5.

Severability. If any provision of this Agreement is held invalid by any court of
competent jurisdiction, such invalidity will not affect the validity or
operation of any other provision, and the invalid provision will be deemed
severed from this Agreement.




Entire Agreement. This Agreement is the entire agreement concerning the subject
matter hereof. It supersedes all prior and contemporaneous agreements,
assurances, representations, and communications between the parties.










IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.




PEARLOXX: PEARLOXX LIMITED







/s/ Dimitri Papalios

By: Dimitri Papalios

Title: President




PTSS: PEARTRACK SECURITY SYSTEMS, INC.




/s/ Edward W. Withrow Jr.

By: Edward W. Withrow Jr.

Title: CEO




















EXHIBIT “A”




PEARTRACK INTELLECTUAL PROPERTY










The following areas of interest define the PearTrack Intellectual Property
portfolio:




Firmware

Software IP includes but is not limited to; embedded software contained within
an application specific hardware platform. Firmware may be in the form of a pre
or post-compiled code.




Product

File Name or Location

Description

Status

PT-30RC

PT-30_FW_v0.4

Operating Software for next generation rechargeable units.

Alpha

PT-90RC

PT-90_FW_v0.8

Operating Software for next generation rechargeable units.

Alpha

PT-xxx

bt2_3_51.hex

Embedded software for PT-xxx v1.4x hardware platform

Released

PT-xxx

bt2_3_60.hex

Embedded software for PT-xxx v1.5x hardware platform

Released




Hardware

Hardware IP includes but is not limited to; Application specific electronic
system(s) and/or design that are normally in the form of schematic and printed
circuit board design files.




Product

File Name or Location

Description

Status

PT-30RC

PT-30_v2_4_SCH

PT-30 Schematic design

Beta

PT-30RC

PT-30v2_5_PCB

PT-30 PCB Design

Beta

PT-30RC

PT-30v2_BOM

PT-30 PCBA Bill of Materials

Beta

PT-90RC

PT-90v1_2_SCH

PT-90 Schematic design

Beta

PT-90RC

PT-90v2_6_PCB

PT-90 PCB Design (also for PT-100)

Beta

PT-90RC

PT-90v1_2_BOM

PT-90 PCBA Bill of Materials

Beta

PT-xxx

PT-xxx v1_52_SCH

PT-xxx Schematic design – common to all non-rechargeable units

Released

PT-xxx

PT-xxx v1_55_PCB

PT-xxx PCB Design – common to all non-rechargeable units

Released

PT-xxx

PT-xxx BOM rev 1.54

PT-xxx PCBA Bill of Materials – common to all non-rechargeable units

Released




Mechanical

Design IP being pledged includes but is not limited to; Product or Production
tooling, Fixtures, etc.




Product

File Name or Location

Description

Status

PT-30RC

PT-30_Case

PT-30 Enclosure case tooling. Held by Colemart Ltd Liverpool

Released

PT-90RC

PT-90v1_0_Enc

PT-90 Enclosure Design – not yet tooled

Prototype

PT-500

PT-500_Bat_Clamp

PT-700 Battery clamp tooling. Currently held by NBKEAO, China

Released

PT-700

PT-700_Bat_Clamp

PCB support frame for PT-xxx units Held by NBKEAO, China

Released

PT-xxx

PT-xxx_PCB_Frame

PCB support frame for PT-xxx units Held by NBKEAO, China

Released




Software

Software IP includes but is not limited to; Software applications, interfaces,
and tools. i.e. Web portal tracking platform, Back-office services, and Hardware
programming tools. Software may be in the form of pre or post-complied code.




Name

File Name or Location

Description

Status

PT_Comm

PearTrack Communication Protocol Manual v1_2

Hardware communication protocols as defined in the document for non-rechargeable
PT-xxx family

Released

Poll_App

poll.exe

PC based SMS and GPRS Rx driver SW for the PT-xxx family (dev only)

Released

BTemu_App

btemu.exe

PC based incoming GPRS emulator, used for testing GPRS server software (dev
only).

Released

GPRS_App

gprs.exe

PC app which receives data from PT-xxx and displays the data (dev only)

Released

BasicTrak

In version control, as found at;

https://pl3.projectlocker.com/BAKTRAK

Minimal functionality web tracking application with only a tracking page,
history, a unit status page and user preference page

Released

Corptrak

In version control, as found at; https://pl3.projectlocker.com/BAKTRAK

High end tracking portal / web application as found at Multiple web sites are
available by using different CSS per site.

Released

PT_DAL

Data Access Layer

Consists of a number of databases, tables, functions, stored procedures and
jobs. These together form the core data handling functions of the platform as
well as serving the web applications.

Released

Listener

TrakPortX

IP port monitor and incoming communication handler

Released

Parser

TrakParserX

Monitors the database looking at the parser queue, and decodes incoming data

Released

Geoparser

TrakGeocodeX

Monitors the database looking at the GeoCode parser queue. Once a message is
found the geoparser performs a Reverse Geocode function

Released

Port Watchdog

TrakWatchDog

Listener access monitor. Email and SMS alerts to system administrator

Released

Web Watchdog

TrakWatchDogWeb

HTTP connection monitor.  Email alerts to system admin in event of error

Released

GCH Admin

In version control, as found at; http://Admin.pmvision-software.co.uk

System admin / developer tools as found at; To enable the set up of backend
items to run the various wed applications.

Released

View Data

As found at;

http://79.171.34.59:48100

Web tool to allow hardware developers to see messages coming into the platform
in their raw state.

Released

Web Services

wsPassthrough.asmx

wsMessagesBasic.asmx

Provides external comm. to the platform via web services to send and receive
data

Released

PT-xxx

eerom_51.exe

Configuration tools for writing EERom file for PT-xxx units version bt2_3_51 FW

Released

PT-xxx

eerom_60.exe

Configuration tools for writing EERom file for PT-xxx units version bt2_3_60 FW

Released




















EXHIBIT “B”




SWELOXX AND OLSSON LICENSED RIGHTS










USPTO Patent #8,245,546 and EP Patent #1 845 225 B1

The invention relates to a container lock, a method for locking a container with
at least one door, and a container provided with a lock, said door having a
first frame edge portion, and said container having a second frame edge portion
positioned adjacent to said first frame edge portion in a closed position of the
door, wherein said container lock comprises: an interior blocking portion,
having a body adapted to extend over said first and second frame edge portions,
and an engaging abutment and an extension portion extending out from said body
so that, when said interior portion is arranged on the inside of said second
frame edge portion, said engaging abutment and extension portion provide
interacting engagement of opposite side surfaces of said second frame edge
portion, and said extension portion extends from the interior of the container
to the exterior of the container, and an exterior blocking means for lockable
interaction with said extension portion.























EXHIBIT “C”




PEARLOXX PRODUCT SPECIFICATION AND DRAWINGS










PearLoxx locking systems integrate elements from Sweloxx patents (as set out in
Exhibit B), physical container locking system with proprietary electronic
control and deadlock system, and the PearTrack tracking and communication
system. They system provides an electronically operated security lock for
shipping containers that signals operation and location updates via the
PearTrack system.

Principle generic features of the Product include:

 

·

Electronically operated secure locking system using patented mechanical design.

·

Tamper and drill resistant design

·

Local 5-digit code emergency access and emergency power options.

·

GPS global tracking with GSM 2G/3G communication using PearTrack tracking unit.

·

Automatic notification of lock operation and unlocking / locking events.

·

Local user one-touch re-locking

·

C. 90 day rechargeable or up to 10 year primary battery versions based




CodeLoxx




The PearLoxx lock assembly (CodeLoxx) is operated by a microcontroller based
lock control circuit. This electronic circuit is able to accept either remote
open commands via the PearTrack system or a 5 digit local code, which is input
via a single button and LED combination. The deadlock bolt is operated using a
motor driven gear/rack, and once the deadbolt is retracted a user can manually
operate the lock. Lock open status is signaled via the PearTrack tracking unit,
and re-locking is automatically inhibited while the lock bolt is open to prevent
jamming.




PL-1000




The PL-1000 is the fixed battery version with a predicted operating life of up
to 10 years. It operates from an eight ‘D’ cell primary power pack, which is
used to power the PearTrack GPS/GSM tracking unit and provide charge power for a
small lithium polymer battery which is used to operate the CodeLoxx lock control
circuit. The total assembly is design to be resistant up to IP67, which at time
of writing is untested. The total assembly consists of an inner plastic assembly
which contains all electronic and operational parts of the system(s), anti-drill
protection within the inner assembly, an outer steel enclosure which provides
physical protection to the inner assembly and lock bolt, and a container door
reinforcing bar and hasp assembly (patented design).




The PL-1000 design was deemed as being too thick / large and unsuitable for
fitting within the ISO footprint for shipping containers, and therefore requires
reengineering.




PL-90




The PL-90 is the rechargeable battery version with a predicted operating life of
up to 3 months. It operates from a single Lithium Polymer battery, which is used
to power the PearTrack GPS/GSM tracking unit and operate the CodeLoxx lock
control circuit. The battery is charged using power derived from an external USB
connector and controlled by the GPS/GSM tracking unit. The total assembly is
design to be resistant up to IP67, which at time of writing is untested. The
total assembly consists of an inner plastic assembly which contains all
electronic and operational parts of the system(s), anti-drill protection within
the inner assembly, an outer steel enclosure which provides physical protection
to the inner assembly and lock bolt, and a container door reinforcing bar and
hasp assembly (patented design).









